DETAILED ACTION
	The instant application is a domestic application filed 06 January 2020, which is a continuation of US Application No. 15/419,542 (US Patent No. 10,624,988), filed 30 January 2017, which is a continuation of US Application No. 14/829,201 (now abandoned), filed 18 August 2015, which is a continuation of US Application No. 13/486,754 (now 9,149,422), filed 01 June 2012, which claims priority to US Provisional Application No. 61/493,309, filed 03 June 2011. 
	Claims 1-22 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gousse et al. (US Patent Application Publication No. 2011/0171310, cited in IDS submitted 23 April 2020) in view of Lee et al. (US 2012/0283428, cited in IDS submitted 23 April 2020 as English Equivalent of WO 2011/068303, original document cited in IDS submitted 23 April 2020), and Hori et al. (J. Cosmet. Sci., July/August 2009, vol. 60, pp. 415-422, cited in PTO-892); or alternatively over US 2011/0171311, cited in IDS submitted 23 April 2020; or US 2011/0172180, cited in IDS submitted 23 April 2020; or US 2011/071286, cited in IDS submitted 23 April 2020) in view of Lee et al. and Hori et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Gousse et al. teach incorporating 1% w/v ascorbic acid in a HA-based gel matrix, and then steam sterilized (Example 3). Gousse et al. teach the gel was clear but yellowed after autoclaving, i.e. degraded (Example 3). Gousse et al. teach alternatively incorporating 0.6% w/w, 1% w/w or 2% w/w ascorbic acid 2-glucoside (AA2G) into a HA-based gel matrix (Example 6). Gousse et al. teach the mixture was then 
Gousse et al. teach using a dermal filler comprising the HA-based gel in a patient having uneven texture on her right check resulting from a loss of collagen due to aging (Example 37). Gousse et al. teach the hydrogels were administered subcutaneously and under superficial musculature once a week for three weeks. Gousse et al. teach the hydrogel improved the appearance of the skin. Gousse et al. teach using the hydrogel to treat wrinkles (Example 38). Gousse et al. teach HA can be crosslinked with BDDE (paragraph [0023]). Gousse et al. teach the HA can comprise low molecular weight polymers and/or high molecular weight polymers at various ratios including 1:10, of high to low (claims 16-21, paragraph [0029]). Gousse et al. teach the high MW has a mean molecular weight of 2,000,000 Da to 5,000,000 Da (claim 19). Gousse et al. teach the low MW has a mean molecular weight of 300,000 Da to 800,000 Da (claim 17). Gousse et al. teach the HA is present at a concentration of about 20 mg/mL (paragraph [0025])
While Gousse et al. teach HA-based gel matrix in combination with ascorbic acid, ascorbic acid 2-glucoside or sodium ascorbyl phosphate, Gousse et al. do not expressly disclose ascorbyl 3-aminopropyl phosphate, or a covalent conjugation.
Lee et al. teach a hyaluronic acid derivative of formula (V), wherein the derivative is prepared by conjugating chlorinated ascorbic acid with a tetrabutylammonium (TBA) salt of a hyaluronic acid (claims 
    PNG
    media_image1.png
    345
    330
    media_image1.png
    Greyscale
 (also known as CIB09001). Lee et al. teach an in vivo example wherein a composition comprising 10 mg/mL of CIB090001 was applied to the ears of atopic-induced skin (experimental examples 4 and 5). Lee et al. teach the composition comprising CIB09001 is effective in treating atopic dermatitis as an exemplary skin disorder; and for skin regeneration (i.e. “has an excellent effect on collagen synthesis”, paragraphs [0061] and [0069]). 
Hori et al. teach ascorbic acid is well known to promote the synthesis of collagen (p.416, second paragraph). Hori et al. teach applying derivatives of ascorbic acid as a means for improving the absorption by the skin to promote collagen synthesis. Hori et al. teach aminopropyl ascorbyl phosphate was applied to the skin of rats with/without electric stimulation (p.416-417, Materials and Methods). Hori et al. teach sufficient absorption with aminopropyl ascorbyl phosphate was accompanied with an increase in collagen production (p.420-421).
It would have been obvious at the time the invention was made to covalently conjugate ascorbyl 3-aminopropyl phosphate to crosslinked HA and treat a soft tissue condition.
Starting from Grousse et al., one having ordinary skill in the art would have looked to the teaching of Lee et al. because both references are concerned with the use of hyaluronic acid and vitamin C derivatives to promote collagen synthesis in the skin. The skilled artisan would have also looked to the 
One having ordinary skill in the art would have  been motivated to covalently conjugate ascorbic acid derivatives to hyaluronic acid because Lee et al. found topical applications of an ascorbic acid-HA conjugate on the skin had an “excellent effect on collagen synthesis”. Gousse et al. teach AA2G and sodium ascorbyl phosphate (pro-drug of ascorbic acid) promotes collagen synthesis and was successfully used in combination with a HA-based gel to improve the appearance of skin having a loss of collagen due to aging. And Hori et al. teach ascorbic acid and the derivative ascorbyl 3-aminopropyl phosphate can promote the synthesis of collagen in the skin, when it is delivered efficiently. 
The ordinary artisan would have been motivated to covalently conjugate ascorbyl 3-aminopropyl phosphate to hyaluronic acid because Hori et al. teach it is more effective means for promoting collagen synthesis in the skin than ascorbic acid, and Gousse et al. similarly teach derivatives of ascorbic acid are more stable in combination with hyaluronic acid and promoting collagen synthesis in the skin than ascorbic acid.
The skilled artisan would have been motivated to covalently conjugate the derivative to BDDE-crosslinked HA because Gousse et al. teach BDDE crosslinked HA as suitable alternatives for delivering derivatives of ascorbic acid subcutaneously to the skin as a soft tissue filler. The ordinary artisan would have had a reasonable expectation of success because ascorbic acid has already been covalently conjugated to HA, and ascorbyl 3-aminophosphate was shown to have similar collagen synthesis promoting effect as the ascorbic acid-HA conjugate. In addition, the mixture of HA and various derivatives of ascorbic acid as a dermal filler has already been demonstrated. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of US 2011/0171311 in view of Lee et al. and Hori et al.; or the combined teaching of US 2011/0172180 in view of Lee et al.; or the combined teaching of US 2011/071286 in view of Lee et al. and Hori et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting rejections over compositions/methods of using said compositions, wherein the compositions comprise a vitamin C derivative that is covalently conjugated to hyaluronic acid:
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,092.
The claims of the ‘092 Patent are directed towards a method of treating fine line wrinkles in skin, the method comprising injecting a hydrogel composition into a dermal region of a patient, the composition comprising BDDE-crosslinked HA, and optionally a non-crosslinked HA, and ascorbyl 3-aminopropyl phosphate covalently conjugated to the BDDE-crosslinked HA. The concentration of HA is between about 18 mg/g and 30 mg/g. The composition is at least 90% low molecular weight HA having a mean molecular weight of about 300 kDa and about 400 kDa. The ascorbyl 3-aminopropyl phosphate is covalently conjugated to the BDDE-crosslinked HA via BDDE or amidization (claims 12 and 13). The composition further contains lidocaine (an anesthetic agent).
The claims of the ‘092 Patent anticipate the instant claims.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,393,263 in view of Hori et al (cited above). 
The ‘263 Patent is directed towards a method for treating skin comprising introducing a composition into the skin of a patient, the composition comprising AA2G covalently conjugated to crosslinked HA via BDDE (claim 1). The degree of conjugation is about 3 mol% to about 15 mol% (claim 9). The composition further comprises lidocaine (an anesthetic agent, claims 19, 20, 22 and 23). 
The reference Patent do not expressly disclose ascorbyl 3-aminopropyl phosphate. 
Hori et al. teach as discussed above.
It would have been obvious at the time the invention was made to covalently conjugate ascorbyl 3-aminopropyl phosphate as a derivative of ascorbic acid to hyaluronic acid, in an effort to treat skin by increasing collagen production. The use of derivatives of ascorbic acid to deliver ascorbic acid to the skin was a known technique at the time the invention was made. Ascorbyl 3-aminopropyl phosphate was recognized as another suitable derivative of ascorbic acid for the treatment of skin. 
Thus, the claimed invention as a whole is prima facie obvious over the claims of the reference patent in view of Hori et al.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,149,422;
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,408,797;
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,737,633;
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,962,464;
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,624,988;
Thus, the instant claims are prima facie obvious over the claims of the reference Patent.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of copending Application No. 15/419,542;
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/936,415;
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/938,504;
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Double Patenting rejections over compositions/methods of using said compositions, wherein the compositions comprise a vitamin C derivative that is in a mixture with hyaluronic acid:

Claims 1-5, 7-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,333,160 in view of Lee et al. (cited above) and Hori et al. (cited above). 
The reference Patent is directed towards a method for treating skin comprising crosslinked hyaluronic acid in combination with ascorbyl 2-glucoside. The dermal filler composition is steam sterilized. And injected. The composition further comprises lidocaine. 
While the reference Patent teach a dermal filler comprising crosslinked HA in combination with AA2G, the Patent do not expressly disclose the ascorbic acid derivative covalently conjugated to HA. 
Lee et al. teach as discussed above.
Hori et al. teach as discussed above.
It would have been obvious at the time the invention was made to covalently conjugate ascorbyl 3-aminopropyl phosphate to crosslinked HA. 
The obviousness rational is the same as articulated in the 35 U.S.C. §103 rejection above. 
Thus, the instant claims are prima facie obvious over the claims of the reference Patent in view of Lee et al.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards crosslinked hyaluronic acid in combination with AA2G. For the sake of brevity, these have been summarized as below:
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,655,991;
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,855,367;
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,220,113;
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,449,268;
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,806,821;

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards crosslinked hyaluronic acid in combination with AA2G. For the sake of brevity, these have been summarized as below:
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/877,315;
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/735,532;
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/064,527;
Thus, the instant claims are prima facie obvious over the claims of the copending Application.


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623